IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS HASLAM                            : No. 662 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (LONDON GROVE                      :
COMMUNICATION)                           :
                                         :
                                         :
PETITION OF: LONDON GROVE                :
COMMUNICATION                            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2018, the Petition for Allowance of Appeal

is DENIED.